Case: 3:19-cv-00085-GFVT Doc#: 1-2 Filed: 12/05/19 Page: 1 of 13 - Page ID#: 7

EXHIBIT A
Cage: 3:19-cv-00085-GFVT Doc#: 1-2 Filed: 12/05/19 Page: 2 of 13 - Page ID#: 8

 

 

 

 

 

__ yes m8

 

 

 

| vAMY FELDMAN, Egger lo

 

 
Case: 3:19-cv-00085-GFVT

“Doc #:1-2 Filed: 12/05/19

Page: 3 of 13 - Page ID#: 9

 

 

 

 

 

AQC-105 . Doc. Code: Cl ‘| Case No. 19-Cl-01131 .
Rev. 1-07 .
Page 1 of 1 Court Circuit [| District
_ Commonwealth of Kentucky — : :
Court of Justice = www.courts.ky.gov County — Franklin
CR 4.02; CR Official Form 1 CIVIL SUMMONS
PLAINTIFF
DONOVAN EVANS
311 W. SECOND STREET ,
"FRANKFORT Kentucky 40601
VS. . |
~ DEFENDANT
DHL SUPPLY CHAIN
1509 LEESTOWN ROAD
‘FRANKFORT . Kentucky 40601.

Service of Process Agent for Defendant:

z

 

 

 

 

THE COMMONWEALTH OF KENTUCKY ~
TO THE ABOVE-NAMED DEFENDANT(S):

 

j
SENDER: COMPLETE THIS SECTION

    
 

i - Completa items 1, 2, and 3.
| wt Print your name and address on the reverse
| go that we can return the card to you.

| Attach this card to the back of the maliplece,
or on the front if space permits.

  

COMPLETE THIS SECTION ON DELIVERY

x

A. Signature

  

  
    
 

C1 Agent

 

—

You are hereby notified a legal. action has been filed again youn iis ut demanding relief as shown on
the document delivered oo (tt sasiblactlnt

te by you or by an attorney on
iby default may be taken against you

 

Stee Pie Name) =

 

 
 

 

1: Article Addressed tot
DHL Supp ly fins

 

 

NOV 18 2019.

 

 
   

MCTAL mse

 

 

 

 

 

1504 Leen vo obo a
fon” vemgneyscguee|
: , Mi 1058 ea -—-ooOooe ¥
iit ee ese |X
9590 9402 3419 7227 940 cote ecoey faust |
= Ti Numba aterm se abe —— —— BBS roa patiay ‘Skt Gotan \ . AAJA Is

7OL8 L830 po00 L3eh abaS

: PS Form 381 duly 2015 PSN 7590-02-000-0068

   

 

te Rostiotod Detivaty
500}

 

Restricted Delivery

 

i

 

 

Domestic. Return Recel

yyy Tha:

ei

 

 

City, State, ZIP AT

 

PS Form 3800, April

 

POEna

eens sed Leach ide tom UML Ia eC Leake)
oI FRAN KON GIRCUTT COURT

_ Case: 3:19-cv-00085-GFVT Doc #: 1-2 Filed: 12/05/19 -Page: 4 of 13 - Page ID#: 10

 

me ve. DN SAR Oa! Nov 14 an |
SULDIY Ces RE SE

  
  

 

 

AL Donovan | Evans WAY | a QAC Avr
eS A Sep toner a Bad on. Oct. SO
| bedand AY TE IK. TOME MAME.

Atha wf) 5 Bony. 2m ME 4EX ..
len A Me Bus | On Bex: 3~ VOv.0).K0\f
jw) wow! a Toa The: Jad pay (0.20
be ck Ger: bor Nek: A “02k horkZ. AS. per. 60min.
| So. When wad (wera, enthe*
TA a. Wren’ Dod: She. Woman nane,.
- fenton. UNITe ome Fay), Shed! at -_
fer Me KO-COME.: to" ONL to
. iobrk. wad made. >» Say to Xve oo
jroman kes you did. Bay Come. “Ae Ok ,
need i Sod. 7k 15 be WO} na

 
  
 
 
  

 

‘een

jour in Sumy Appoicetion, pe.)
Idd ot voir 'can’.ap how\ne. 50 LE 0ck
Hop Awe, oqey Le work On Shear 2a Ce
[A Nenove ag bea’ wae py WN ALS
vill lke 40 He a lawsk Pope
—  e di Clan: of on ~ Wage. gridit
. [Emotional Sttess Mental Distress. I
— Cry 1 When 7 dall{ to She guelif F pew]
| 2 Emo} Hodal S065 Lam Demaadin Q
. re Qetenier Tes, The: je Retiel AL seek
£7. Drilled Det WS. Renonw) Ler’ tee

  
    
 

 
     

 

   

  

 

 

Lakaewn.womaci3 Michelle IIZI-Cusl-
Case: 3:19-cv-00085-GFVT Doc#:1-2 Filed: 12/05/19 Page: 5 of 13 - Page ID#: 11

| ern SAY 2Iyi77
| Verwian Evtag V4 ORL era A 2

 

Odo peond fer Video Aa. Apc

 

| Sedonn the

Donovan. Evan. aM. nosy, fora
a of Movol.l Man an old sti nt
| Die to the: mental Dverreee Emotional
ePess. Noam WHEE aol AlQnmens
Cloin. faa alse. “Sp jena. tor We. he

Neetion...

 

 

 

 

 

 

 

 

 

 
Case: 3:19-cv-00085- GFVT Doc #: 1-2 Filed: 12/05/19 Page: 6 of 13 - Page ID#: 12

Sup IN nace)

‘Porovan Emr 3 DHL Chet Sordy

| The Un\inown LIOMAd Nan®!S michelle,

| Tam Demand. fer a Lie. Detecto? |
teat. He to she lre gay shedid aot

lea X come to werk. Due! fo Non |

10 aoney oF ach. Acees> Drew? a .

poleada ble SHOR oO Gift cand ke

awn Lo me ay | Kos

 

M000 dO

 
fave ID#: 13

“OqQOU SEA Ul PeqUOSEp Se LORBLUIORN NOX azeys a} eNUMUGO AML
fewwoysne uno 19810] OW JE MOA USYAA “Mey Aq paTNLUed asunielna F
we PUue ‘pieD BU} Uo SuOROeSsuED 10) suOueZLOURNE ens] OF
uy (iA) “Agagoe je6e4|t aiqissod uodaz Jo ayebesaaur Suengad :

8]. Jap20 lil {1A} ‘seouues asonn woped ABuy Adty yey Jap ‘ur‘sn
INP Sa0]A195 JBpUUIS 4dLRO poe ‘sHOQoD OS WwawebeuEW $pranaz
jSussagad eyep Wopadto preq ey) JS|SHAUWIPE OYA SlApinold ©
aguas Oy (A) quesuOD LET INOA Sn SAL8 OA Y (Al) Uepuo Lunes

10 fit
| Adduiog 0} s9pio ut (in) <queyoraut 2 “f-3) ued paige
pond) B(f [0 UORIPUOD DUB SOUaISpXA ay AIBA G1 J9p0 Ul (}

Wen E fuysydwioy 10, mydiey 20 Alesso0eu st H S10 (oF

 

o
a.
—
LO .  Waquuinw auoud pur
‘edempe 4 SLU SB YONS ‘SANSst eoAS JOWOJSN Msn 1eII09
oA WOH J0 ‘prea nok 4Jays)68 MOA Hel “spre weLage der 104
iopueg B20} Adde NOA ueyrA Sn 0] epiAozd nox woe i

o - ‘egeuaund 40 aoefd pure winowre ‘aseysund
supe yons *puEg eta eum epell sossqoind qnoge UOREUEOIU] rt)

SSOPMOU pajo9 few BM LOBEUEIUY 10 sodiy Kou

g2

“(.ydyeuizopy sepjotipren,) 129 snok oy paar suokoesden ag}
Pur Fed Jnod “nod weqe-Seqied pan O1 (UOBEULONY alqeyqUEp

Soned PAL D} UBAES UH EMO]

VT Doc

Ww?
O, . “}2g68 AN ouay 201 aung “eg eudissaptd
1 SLOOk “S018 ABILIOISND 07 HUM 10-2931 Pes: (888) |
in rJB-0UU Yora-sn Bunseuos Ag nox o7 palleUl-wewepEs p
She 04 esooyo Aew no, wOAwpuoT PUpEE: “WAMU
aGreYS 10 sau opgeeAk epee aq jp TeUOL 21108 0}9-u1
SWUAGGRIRIS “e8z) 42S (ee).1. Gupre Aqcqauejeg arqeirene inoX
ane fo, “wOnReswe Aue Dupre asojeq SOURIEQ ORRHEARE
MOLY Of FUBLO] $3] “AUPE O/qEtens UNDA SuyurEAp
1 SIGE 2g JOU [m. Aeraued syeyoieyy -aouepeq siqeyene
8S pleg AOA fo yoeR Guydday 405 epqisuodsal are no, §

Jad)

i ~ . WAMEFEIS sIpeLeg/esunjeg waESay pieg |
o

Yn “sidjaced pure SiOQoeSuEH:
nace: pur ‘Lien ‘ujejas 01 ease NO, “Ped anDA Buisn
RpesuEy @ SYBLY TOA a1 otf Je iiesal 23a pungus NOE

_siteoea
“PIQUA £0 JaINSIG

an Buprouy Saws “S'11 (OS) ANH aifs uu pasn ag Ajuc Asus
Me) S30, “SOMWOLINS UBjarO UY stOnoEsueR ayBtH ZOU ABU No;

Soyuaiing ubperg uy ApeYY su0gesuesy

 

ywanH9498 Aueyesqaawannbes eg Ayltyye9.07. 30.0214. .

TAPAPOU AsoIsip few aM UORBELIOJUE 40 sdf ce :

: amok Ui Spuny quetoyyns ale 701g JF UdAe eseuound .noA suqoop 1 Biut

» feu TeUT armbar squendiaus 29p30-au0ydarn puE ‘eu “LO alos
7 TOA ‘seoeuund 4epJ0 auoyday 30 ‘qe. “UYU aye. oy usin ROA

Apeuosiet, Sajprjoul) wORBULO WN asojosip ‘pur yoaypa fen OnE

 

“aseyaund Joye aaj Ou seurpien SuLE
“yi : fo _SmBsIES oo

* Juewaoriday peg,
paaqet ydeiGesed au] us Seznpaooid aug Guameyo) Aq AOA oF JS00 ou
12 pieg Wateseyes 2 sanded Aeui nox FaAemot ‘eyep yopesdxe
Ou] Jaye pirg Od as 03 a[qe aq JOU HIM ne, “eurdxe you Cp
qunoooy pIey sip U] Spury ay] “esexdind Jo sep oy) Woy sread (S) :
afl) UBL) JAUO0S Ol Saxe RUM Puen Ind, “pessed sey pie5 ined io *

HO} 9] HO Heywnd aep oTLY} DHEA, SUE UelAR aridixa ||iA plz. mh i

wonestiig | i
i
“HOH BUUOIU JUBAR IL ;
Jeylo PUP ‘AamNSIy UORORSUEN ‘ALAEU [AY YaquUInL pe Whwp-9 1. |
Jno4 epnjour Aeur ysis UOTEWUOgU; euosuad aplAasd oz paainbau |
* OG RUM IGA, “peg wsweogda: e ysanbas m eezi p2o.(eeg) LIE:
$n 45e]U00 aseayd ‘uOseor Aue 10) preg MOA aoRjdal 0} PRB NOA J) ; i

quewsaejday pre)

“PepIAGd afem sages JO spoo8 asouy :

(UGE WOU TUPYOIOLU Buy Ui Aljoaiip palpuBy puR passappE :

8q ISN sayndeip yons iy “Pueg @ YM weyjO WwOY aseyouNd |

. AOA Wig san|Aes 40 spood io syaedse 49u0 Aue Jo Arefe; *Apajes L
: CAL AC) OFGISURESEA.IOUSLASNSSL-OULL.. UBYOIOE >

wy 0: Aay id BUALSI dif} O} asUHe pue Spuniaz yons.ao; unoay

“peg 404 0} spas qdeose oLaeiBe.nod ‘pies Indd ym Pauleygo

SaaS 40 spood 101 uosea: Are s0f pungeu © OF page are aoX J)

  

Spunpay pue SuunjaY

nosy pug

-” SHIBYDIOUE 10-SedlAy esain BOUEAPE LY PAE) INOA Jeysifiat ROA ssoyun
- faropauaiys, ‘aseugund e Buprondde oy oud: yueg Glnss) prey Su uM
>, Of} UO 6q 'SSaIppe pur BtuPU sNOK Se HONS ‘uOTEWWIO}IT FeuOsied

~pueg uno A JaTsiGad pue WAAL uoo BEEP BTR LAWN JIGIA yu pindys,

‘ saBEyauid KYEWE J0y pid. 40054 Guyaysrsoy

“sfep (99) Apas on dni toy puny £0 unowr 719 40) poy 2 Ul ynses Ape
sjeuey 729 O1 Hugejer suopsestien yy “sAep (Oe) Aug 01 dn 10} spuns
"20 UROL 2iN 30! poy Bui ynsey Ae peaowde-ayp-‘Pauueld-se way
Jeg 40 eseyoond 2 eeu ve uBuE pue uoRoesHe @ ‘squOIRTE nok

~ wou AB 1A “0529 sh jo a5n. Aq pepeUfGu. TORRESIEG wwaulfed
: “40 oseunund hue fe uo ueuited das oeou Bip ane Jou Op no, :

 

ye # -*Seeperqeaydde ies

Aue pe uggaRsuen: ay sownous a 10F 80 BL a[gey] Aly useutar

. RUS NOA uRBSOY 2ue5 Jnod uy alqeHene spuTy ayy yo eoueReg oi
spasoxe donoesuen Bit “SSa|SUBARN] “SHONIBSUE. JO SoLas B10
BeRSesuEL NPA ue YDnoN RUNNY PES JOA Up JUNOWe i
SRFRIPEAR BYL PasoxE O1 PAMOlfe TOU aie NOA “Seay aiqeaidde fue i
PUL UOAOBSUEL pip JO WuNOWE ely AG ZUnOOdy pueg INoA Ly a]gE|FEAe
SIEA Bt] SONS! 02 Sn aZOYRNE NOA “~ueD anOd asm NOX atuph YORI

“HORISTER

refi ) Aue to Gutqurei supe Joi preg unos ast jou Aeuenoa ‘use
JO, PALBSPE! $q JOWUED-puey ano, "WNODOY MeN 20 Pe MOA EMA
SEL UES-NGA SHORIESHEY 10 JaqUIRU 16 JENOLIE oy} yu ABUT aM
‘suoseay AWNOSS 303 “YESY ple9 elf Pash Mod 3] SB suues BEL ag [EM
“aus pebey ayy ‘{aseyound jewwaqul to ‘euoyders egio yeu! eB sorse
qons} areq inos Guguaseid LRA Jequunu pre inoX ash Fo |

“wnoUe PAZHGWNee an O] S892: 3ABY JOU WA noA ‘aoued |

Ploy ath Guyeng “penowe, aq 03 ploy |g] 30} Shep {z} ueAes 0} dn

oye} ABI Y} “PAASHIOI Sq HIM PpOly Lo JUNOWE UopEZLOUNeSI
Biy “panyasad.s} junowe yueuAed jeuy si] aug “eseyoind sof g
JO FUNGWe WaulAed feuY ayy SA SPUBS JUeySIAUI ayy |HUN SPUN) =
AIQEHBAY INGA LO ,,WOY,, 2 I9e]E jE HENOWE HOneZOWNeeAT |
Avy -paumouy sasuadye {eyaplgile 10 Seip daRca oO} eigerear 2 t
SPA WOISHIRS BIB G18tp GInsHS Of Basel 16 457 0} dn sid :

as RSI theeeth oa +

Junge aseqouad ay] 40) ymowe BOjPesuRY 84] ezLOR Need
few nigyataus ann ‘SOSBYoNd Ii 10] 46 “ase pepueu ses
@ 20} “JOO & “FHEINEPSe B ye ples unGA asn NOA I “daIySeS ayy
UM, Opisth sseqond Inod soy Aed ‘ayqeyleac spunj jayns aney
O04 {Bact dana ‘panypsep St pies INA y] “IONE AB GO"GO)$ 01 dn
PINGING HOLSESHEA ayy azjoupeaid Aew jueysuew 2p “(dun
our ye Aed,,) sssuadsip fany PaTEWaRNe UE Je Ned MOA asA ADA TY

" “pauNjoep @q 03 Ae

8] PUD IMOA ‘p2By 9 snot fiuydins 6} 20U0 UORsesueN ds-e ayaduuoa
01 Sf PIROM OA IU WAY IOUE SE LLEOIL] 0] WELAOA Jp -YSBo UT
eougjeg Bunurewed St) ko) JueEAEd eumbeu ABUU syuBtoeL! alo
“poet WauwAEd Jayoue Guysn souesajyp aul Aed 01 afuEHeE UST,
{SAU NO, ‘PIES aif 0] JUNODIy PIED BY} -LY SEPBAR SPURL 10 enOWE
JORNa aly AJUo-afeyo Of UeYSIOW! Sup Ja] Jena NOA GueyorEL ay
Ag paayuued. 5! U PUB LORIeSHEN nds B TONpUOD OF YS BOA J
repual jefe] 10 WO! Jeijoue yp eoLeeg ayy 30 JepuRPUee! eu Aed
Put Segyuas pue speos 40] uated jepued SE ped au] ast pynom
nod aleya SUC GeSUEN] Ids JONpUOD OF Sleployples MOFE OL op
SUBYSUBU! SUUIOS “BIQUEAGD 10 FOLASIC) PUA SAIS Pops] af 10
SPISINO SIUBHOELT Lapua Buel delay £0 (BLU pie jewlery GupHp]
EIQUINIOS JO LISIE PU eps PSYUy} ay) JO OpIsIno Pash aq 1OL
Abi BED Si) “HIRODoy 129} INOA Uj S|qe|ReAe enyen aly. paaoxa

+ qougpned se Huy se pardasay. B1E-SPIe-Hqap BSy\-BreuBAe

“eiquiniag fO 20LRSIG Due SeqEyS- pau Buy UE SBOpUES JO Spoo8 ageal”

Jo aseljoand 04 preg sodA asn ABu Oo, ~“3EROaoY Pur aif] JO eoueTEG
ett S| Aep sed pre nod uo quads a Wo PUT JUMOUIE LUNUEIXeLL ot

saimees/pieg. snc, Bays

“(BAO ge S25 IO, SyeAljoy,, 88s)

PABARIE s] peg AOA SB UODS SE SPUN] INOA Of SSA99R GARY II HOA,
“UGAuywoo jeupamoys aim Busia 10 £92) pes (egg) | Gules
Aq ‘Pae9 UOneWIWOUAp BLqBERA JO PEIeURWOUap-aid 2 $31 JaLSyA
‘preg ned [6 ena Buy LEIS OSE ABE MOA, “ple> BJO WON at
UO PAYAHAA! SI PalO 91) JO-SAFEA LURLUEXPLE Out “Spaes PeyBENLIOUSD
~ai@ oj “a\qepeojes-uou are lunossy pB9 pue peg JNO,

quaqaay iL] M0) Buyper)
“WAY 2 e. ped nok $5n JOU ‘feu ROA “SUBAL
sexo fue Aq:p.‘sojasp(,$0d;) segseaujod ‘Cwy.) Sule
JO)/81 PRELIOY-LE LON Seo UIBIGS 07 peg JnoA-gsn jou ABA nO,
. ssaagy qsBy
“posied sexgoue 401 Beg fewomppe ue yeanbay pu AB NOR,
F
§ a ot “repjoupaeg repassag

, uowoaiy FP

" 40g ayqisuodses Ayoum ase ne, “sucsied esouy AQ PaLinoU] sea pe:

SUCISESUBH Ife JO] SQRit 64 [AA NOA PUR esn Yons peZuOUe sABy
HOA SE SILRTeaH Ik OMA TOQUUNY fe) 20 p29 JNOA 0} ssao0R axeY
0] uosuad Jeyjoue pelted OA f] “ued snOA Jo esn Aq palinoy seal

~ PUB PSE SUORTESWEN paZOYINE [fe JO) erqisuodsay are no,

s70sf) puey pezuoNny
. SIS[SUBIL paZLOUENEUA

APVEIPSUILLT SN OS|APE DMOYS NOX ‘Nid aNd Oo; SsE00e PezLOLINEAN
pour sey suoAue yeyy aagyeg nox 1} “snojsrdshs 20 paymow oq

Oy sieadde Joi (etatey Aue OH [yid ROA LOLS JOU Op pue sueIO

* Ag PaAlasqo 8G TOULD 3) SUNS 2 ‘Nid AOA GuLeque usyyA “BuOALE
UMA Niel JNA SJ2YS JEADR| TUE INOA HIM Nid InOA ddey to a1 jou
PIRGYS HOA “WIGAU/LUCo FELIPUBOLIO wan SIA JO Cezi-pes (898)

£ ES "Nid JNOA aBueyo Of “y AAOLEY HIM NO Apo JeUR OS Ald aNGA
eGueys NOX Jse86ns am ‘Qunoes 104 “ISqUERY peg elf} JO SUBD Anoy
152f SU] 8Q JIMA Nid JNA 'pueD INCA anlsOR!.NOA UeUy, “JUnOSoY pe]
JnOA Uttar (Nid, } 480 URRY ROABIYAUED| PUOSIEY @ BALGOR fA TOA

a3glny uORRSBNUER euesseg

                            

40) AUIGEF AOA, DaleqEy udeaBesed Sut uy Saznpeooud ayy Bupwayjoy +

“S87 PES (B86) | 18 Sn Yeo eseald ‘preg 2noA Bursa veya
hnoug. sousyedxe NOAs “Wy aAledau NOA se yOOs se fey alt Bulst
urfiaq feu No, "yf aAlages nO’ UeyM Sage aq pinoys pueg anes

Aled ING, eYBANDY

“eoUgJe18) any

404 ‘d90y pue AyApaeo susiuaarty SIU} peat a8Bajq “ae ayes E
uj Jaded aj deay “peAansep Jc ‘uajoys ‘1s9/ $1 ple4 nod asze ul
jaded jo aoatd aperedas & lio waweerty sin UE paplaod Jequinu
siiayd JONES JaLUOISN ay} pur tequuNL peg snos UMOB S]E AA

“SS|AUSYLO PEFEOIPU] SSawA SARp JEpUejed ele juawwaariy sit
Ul punto, ,SAep, 0] ssouesaled Auly -uedo are eary aaa ‘sAepyoy
feaape; Surpnjoxe ‘Aepuz ybnorp Aepuoyy ase SAep ssauisag zag

. WAWealBly SA 10 sue)
bp S]R[CIA Abu andijad am pn uopoesuey Aue sseccid 6) asnyer APL
rm ‘sasodind ssauisng so) pesn Guaq si 1 aR aUILUBTEP Ba ED

nplss om Aetu. 8x bue.‘asn ssaufsng, 40] RSUDISER IOUS: BARD ALLL,
ae ‘ager ade] wSlgns eonou JOLd INL aut Aue ze payonal 10
“passassodey ‘pafaoues oq Aety 1 pure s[qEuajsue yuo SI pues ey
“pLEWEp UOdR PAlEpUELNs a ISNUE PUB Jens] sys JO Auredozd at
LG HIM DIB OYE Whos pleD EL W] SpUNy IROA WO yesEW} Aue
@ BAGG JOU [AM MGA “SSA AO) JOU S| PIED SUL “PUBS WPA B20LE S|
peg Bu] "juNno0I08 Jetpo ALE OL fem Aue Hl PSPSUUoS JOU | pIeS
FOUL "HED Bi 10} opined Alay Seo}es Gulssaoord jwouded a] oO}

oadser 1g Ajsjos juebie nok 5] pure N04 Jo} SPL ui Jneose InoA ©
: Uy SPUN ath Spyou Jabeweyy. Boag SH] “WesaelBy sip fo suis)

 

_O} Spurl, ypris JO souRyed: LEIA. “WYSUINg INGA 40) JANSS] BU IM
008 We Ui Jafeueyy sueshoraei Aq piey pue suapjoypreo 2aInG Io
PUN) UA pajood Bap Alp "peeIstlt {preg AOA UO pjay JOU are fae
OAM PaIBISOsse TMCONY Pieq INOA W] SpLNy SY “Puzo predaud
“Sl peg. au. ‘BIEO. SOA {0 Wo op UO PayRUApT S| PIED slp Joep
UOnBddxa Bi] qUjagai upd AjereIpawuny PES BUN Jo YOEq aR tifis
2802 29, “yeusq ined yo qunOooY peg. oiA OFU] PapeD] Heed aney
a iwnacoy nie) Ip OU E Peo} ane AGA WIA SPURY BL O} DapLae Ss)
“s 2 FEAR OnTeA el eu] sabe pue sbpayouyoe

TS Bene “suossagans Oi pur seBeieyy
-cfig, BUe,'S0, IML, WHE Sieg
jupsunid “out “enuoyyed wiomany
sip 5) preg siyy-9U

        

     

  

ONIN AMRINELG. SURE
gto) Papo

 

    

[spiooas alg liao “qunoayy BES, “UOgirUgSH| FAqLUaHE, :PaInsti olay
; “UBS iensspauy - SPL LOuMASU Asoysodep sy 10 "WN ‘Syueg
: aSJIUNg SUEBU] JENSs}, “OL PRUCHED SOAS BMBUYeg Aq
ipedjes, BuUE payeLAsip pur ‘O}Gd JeqUuIsWy ‘gaLSS NIN ned 1S YN -
SS QSHUAS. Aq AOA OY PENSE! EF US BSA, Ai] SUBSUY {BRA
F “weureaBy sin Uy PaUPqiea suagipuos pue sta) |Yi Aq puNoqeg
i OF bee not 4 pued-aiy Oust pure Bunclaooe.Ag “no ag} penssi Ugeq
SBI PUED WIS BSI Sly HOIUM J6PUN SHORIPUOS puE sureT at Surygna
£  “OU] "BRLUOHIED. SUOMION BMeIpIEIg pue “WHY ‘Syeg esHUns ‘oA
Uaewyeg (Jitewisaiby,) wetweasbe oun saymesuco JUBLUROOR SIL

"ping wip e519 am 20) SRONTUBSE/SNORIpHOg puE SIZa]

- . $f RUA Lf BAESISSY TINGS INAMIOIY GuVa
. La1 3H ‘Ca¥ SIHL 01 030¥0T AANOW aHL LO3LOUd OL

“LNG OY HAG TOHOEYS SIHE
ARSIdEaY GUY) Lao JEL JOIOHd OL IUNS 38 — INWLEOdH

ATINATHVS GVSY ASvIId — INVINOdHE
wWeinsehy sepjoupieg

 

BLLE AUST
i,

mo + Case: 3:19-cv-00085-GFVT Doc#:1-2 Filed: 12/05/19 Page: 8 of 13 - Page ID#: 14 ~

noe

vo,

 
34

 

 

 

9-ev-80085-GE

  

i}

 

VI Doc #: 1-2

Filed: 12/05/19 Page: 9 of 13 - Page ID#: 15 .
. . a ‘ ‘

»

4
. Case: 3:19-cv-00085-GFVT Doc #:1-2 Filed: 12/05/19 Page: 10 of 13 - Page ID#: 16

‘ ,

 

 

 

COMMONWEALTH OF KENTUCKY. ENTERED
48™ JUDICIAL CIRCUIT 1d gy +4 2019
FRANKLIN CIRCUIT COURT ourt
: LIN CIRCUITC.
DIVISION 1 ME OMAN, OLERK

 

CIVIL ACTION NO. 19-CI-01131

 

DONOVAN EVANS So ae PLAINTIFF —
oW,

DAL SUPPLY CHAIN ce DEFENDANT

 

ORDER

This matter is before the Court upon Petitioner’s Motion to Proceed In Forma

Pauperis. Upon review of the supporting documentation, and after being sufficiently
advised, this Court hereby GRANTS Petitioner’s request to proceed in forma pauperis,

According. to KRS 453.190, “Tal court shall allow a poor person residing in this
state to file or defend any action or appeal therein without paying costs.” The statute
defines “poor person” as one who “is unable to pay the costs and fees of the proceeding | in
which he is involved without depriving himself or his dependents of the necessities of life,
including food, shelter, or clothing.” After reviewing the Plaintiff's affidavit and papers,
the Court hereby finds that Petitioner is a “poor person” as defined by KRS 453.190(2),
and he shall therefore be allowed to proceed in forma pauperis, Based on the above

findings of fact, court costs in the present matter are hereby waived.

So ORDERED, this | day of November, 2019.

 

_ Franklin Circuit Court, Division I _
DISTRIBUTION:

Donovan Evans °
311 W. 2nd Street
Frankfort, KY 40601
¥

AOC-028 Doc, Code: AFP y CO cer oo ey rot
Rev. 10-18 — . | SBR - Case No. |. l¢ 1 <<! ~ONS}) .
Page tors court. | Crvesat
_ Commonwealth of Kentucky , . | Ba weeds
Court of Justice “wwix.courts.ky.gov Tore FOR WAIVER OF COSTS AND FEES AND County PF 2Ack Ln
O PROCEED N FORMA PAUPERIS; AFFIDAVIT; ‘ 7
KRS 453.190; CR 6:05(4) _ FINANCIAL STATEMENT; AND ORDER | Division L

4. Are you employed?

RraerBoos_ FILED
NOV 04 2019/ /
DAL. a, 200\N nai A FRANKLIN CIRCUIT Ge

- DOB: B: 10: OF LLEL.

_Case:: *3:19-cv- 00085- GFVT Doc * 1-2 Filed: 12/05/19 Page: 12 of 13/- Page ID#; 18. .

 

 

 

 

 

 

 

 

   

 

 

 

 

 

/ / PLAINTIFF/PETITIONER

_AMY FELDMAN, CLERK. DEFENDA NTIRESPONDENT

Motion for Waiver of Costs and Fees: Affiant is unable to pay the costs and fees of this action and hereby requests that

_ the Court waive them and allow Affiant to proceed in forma pauperis. .

Affiant hereby submits the following information i in support of the above Motion.

 

- NAME: reso Lid ad Pa
ADDRESS: 3 L/ Aaa. cat; fale, AY. FObOL

 

 

Telephone) 2 2 Gg & 7 32 a

__ i. MONTHLY INCOME/MONTHLY exEGNSES
[lves, full-time.  [)Yes, part-tinne, No.
Employer name and address: _

 

 

2. Marital status: LO 5

eo.
4

 

Age(s): ~“

If mare spouse's name:
3. Number of dependents (children, elderly, tue ): é ) Relationship:
4. if married, is spouse employed? [_] Yes

divorce proceeding. .

Monthly Income

Gross salary (before deductions)
Public/Gov't assistance:

Food stamps/SNAP

TANF

K-TAP

KCHIP.

LIHEAP —

wic .
Child Gare Assistance
Foster cara .
Other

- Social Security (SSISsb)

Worker’ $5 Compensation
Unemployment
Retirement/Pension
Chiid support

\ Maintenance/Alimony

Stocks, trusts, bonds. .
Student financial ald
Other

 

5. TOTAL MONTHLY INCOME

Tee

‘koe

 

, Other

Monthly cme
[Mortgage MW Rent payment

Utilities (electric/gas)
Water/Sewer/Trash
Food

_ Phone(s) (landline and/or cell)

Internet
Cable/Satellite - “
Transportation
Clothing/Shoes
Vehicle. payment(s)

Insurance (vehicle, health, houselreter’ 3) 0-00

Credit card payment(s)
Unteimbursed childcare

* Tuition/student loans .
Medical/Dental payments/installm
Child support

 

 

No. if yes, include spouse's Income and expenses below unless this is a

  
 

"6, TOTAL MONTHLY EXPENSES , $:0.00

me :
u

AQC-026
Rev. 10-18.
Page2of3

Assets .
_ Gash on hand |
Bank accounts

Moe at

_Case; 3:19-cv-00085-GFVT Doc #: 1-2 Filed:, 12/05/19: Page: 13 of 13

ll. ASSETS / DEBTS

 

 

 

 

 

 

 

 

 

 

 

Snel

_” Debts / Outstanding balances owed

Home foan, if homeowner
Vehicle loan(s)

- Page ID#: 19

 

 

 

 

 

 

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

Checking § 060 ;
~ Savings sO@b) Credit card(s)
Other _ $(0-OO Student foan(s) -
Value of home (if homeowner) $ ©- -Q6) _ Medical
Vaiuie of other real-estate owned (please fist) Other
$ &.. Other
$ Other
cae BL . Other
Value of vehicle(s) .in working order a ‘Other
(1) YMake co : s 000) —
(2) ¥r/Make $
(3) Yr/Make ‘$
Value of personal possessions, (Le. jewelry, boat) —
32-00
$3.00
$0. €© .
s0.0T)
7. TOTAL ASSETS $.0.00 B. TOTAL DEBTS _ $0.00
9, Additional comments: _
Hl / i Pavan Lots | c
Date os Affiant's Signature.
Danna atvon3
. Affiant's Name (print or type)
’| SUBSCRIBED AND SWORN TO before me this day of mee nent 2

 

_ Attesting Officer or Notary’s Signature -

 

 

 

” Me t
